Action No. 1, inter alia, pursuant to RPAPL article 15 to bar claims to real property and to recover damages, the defendant Edward C. Leipziger, as trustee for Lynric Associates, Inc., II, appeals from an order of the Supreme Court, Queens County (Graci, J.), dated January 18, 1990, which, inter alia, denied his cross motion for consolidation of Action No. 1 with Action Nos. 2 and 3 and for summary judgment.
Ordered that the order is modified by deleting the provision denying that branch of the cross motion which was to consolidate Action No. 1 with Action No. 3 and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed, without costs or disbursements.
The Supreme Court, Queens County, erred in its sua sponte determination that the 1977 action to vacate the judgment of foreclosure (Action No. 3) had been abandoned, and for reasons of judicial economy this action should be consolidated with the present action (CPLR 602; see, Mideal Homes Corp. v L & C Concrete Work, 90 AD2d 789). We have considered the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Sullivan and Lawrence, JJ., concur.